Case 7:21-cv-00037-MFU-PMS Document 29 Filed 09/13/21 Page 1 of 2 Pageid#: 100




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


  CURTIS EUGENE SPARKS, JR.,                              )
                                                          )
                     Plaintiff,                           )      Case No. 7:21CV00037
                                                          )
  v.                                                      )      MEMORANDUM OPINION
                                                          )
  BOBBY RUSSELL,                                          )      By: Michael F. Urbanski
                                                          )      Chief U.S. District Judge
                    Defendant.                            )


        In this civil rights action under 42 U.S.C. § 1983, alleging that a jail superintendent failed

 to take adequate precautions to prevent COVID-19 among inmates, the plaintiff, Curtis Eugene

 Sparks, Jr., renews his prior motion for interlocutory injunctive relief. It must be denied.

        Sparks complains that he has been “set up” on disciplinary charges, he has lost good

 conduct time, and he was placed in a housing unit with an enemy inmate. When he and that inmate

 argued, Sparks received another disciplinary charge. He states that he “feel[s]” officials (including

 the defendant) have brought extra charges against him related to a 2020 probation violation,

 purposely placed him near an enemy, and might do so again with intent to see him physically

 harmed. Based on these fearful feelings, Sparks asks the court to order him transferred to another

 jail facility while this § 1983 case is pending.

        Because preliminary injunctive relief is an extraordinary remedy, the party seeking such

 relief must make a clear showing “that he is likely to succeed on the merits, that he is likely to

 suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

 favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555

 U.S. 7, 20 (2008). To qualify as irreparable, the feared harm must be “neither remote nor

 speculative, but actual and imminent,” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969,
Case 7:21-cv-00037-MFU-PMS Document 29 Filed 09/13/21 Page 2 of 2 Pageid#: 101




 975 (2d Cir. 1989) (internal quotation marks and citations omitted), such that it poses a real and

 immediate threat, Dan River, Inc. v. Icahn, 701 F.2d 278, 283 (4th Cir. 1983). Sparks’ current

 pleading is built on nothing more than past events and Sparks’ mere speculation that jail officials

 have taken adverse action against him and might do so again. Thus, he has not provided a factual

 basis for the extraordinary relief that he seeks. Moreover, well-settled law establishes that

 prisoners have no inherent constitutional right to placement in a particular prison. See Olim v.

 Wakinekona, 461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S. 215, 225 (1976).

        For these reasons, Sparks’ motion must be denied. A separate order will be entered

 herewith.

                                              ENTER: September 10, 2021
                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2021.09.10 15:28:55
                                                                    -04'00'
                                              Michael F. Urbanski
                                              Chief United States District Judge
